DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 53, 62, 82, 84-86, and 89-90 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Aug. 2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 Aug. 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 82, 84, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017) for the reasons cited in the Office action filed on 18 Mar. 2022.

Claim(s) 1, 82, 84-85 and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), in further view of Wilson et al. (Chem. Commun.; published 2016) for the reasons cited in the Office action filed on 18 Mar. 2022.

Claim(s) 1-2, 4, 22, 26, 33, 38-39, 82, 84-86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017) and Wilson et al. (Chem. Commun.; published 2016), in further view of Langkopf et al. (AU 2003/253418 B2; published 11 Mar. 2004) for the reasons cited in the Office action filed on 18 Mar. 2022.

Claim(s) 1-2, 4, 18-19, 22, 26, 30, 33, 38-39, 82, 84, 86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017) and Wilson et al. (Chem. Commun.; published 2016), Taylor et al. (J. Am. Chem. Soc.; published 26 May 2017), and Langkopf et al. (AU 2003/253418 B2; published 11 Mar. 2004) for the reasons cited in the Office action filed on 18 Mar. 2022.

Claim(s) 1-2, 4, 18-19, 22, 26, 30, 33, 37-39, 82, 84, 86, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017) and Wilson et al. (Chem. Commun.; published 2016), Taylor et al. (J. Am. Chem. Soc.; published 26 May 2017), and Langkopf et al. (AU 2003/253418 B2; published 11 Mar. 2004), in further view of Everson et al. (University of Rochester-Dissertation; published 2013) for the reasons cited in the Office action filed on 18 Mar. 2022.

Claim(s) 1, 53, 62, 82, 84, and 89-90 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2005/0059663 A1; published 17 Mar. 2005), in view of Wang et al. (WO 2017/181918 A1-English translation; published 26 Oct. 2017), in further view of Reiner et al. (US 2013/0309170 A1; published 2013) for the reasons cited in the Office action filed on 18 Sep. 2021.

Applicants Arguments
	Applicants assert that it was the inventors unexpected finding that a silicon containing protecting group could be used to protect the phthalazine nitrogen during halogenation which allowed the radiolabeled to be produced.  This was unexpected as fluoride ions are typically used to remove silyl protecting groups.  Martin and Wang doe not disclose, teach or suggest the above elements of the claims.  Martin does not disclose or suggest any radiosynthesis method.  Wang is silent to such a method.  Wang does not provide any method by which introduction of radiolabeled fluorine may occur.  The cited references do not provide an effective method in order to introduce a radiolabeled fluorine atom to a compound 267 of Martin.  The Wilson thesis described various methods that failed to produce 18F-olaparib.  When a reaction was performed using the Boc protecting group, it also failed to incorporate 18F into the molecule.  The reaction was repeated using a methylated analogue wherein the NH was replaced with -NMe and it was found that the reaction did permit the incorporation of 18F.  There is nothing in Taylor or Wilson which would lead a skilled to a method employing a silicon containing protecting group.  The documents would not have led a skilled person to produce radiolabeled olaparib.  It is clear from table 1 in Taylor that radiolabeling arene species containing NH groups can occur where the NH group is not protected.  From Taylor a person of ordinary skill in the art would use unprotected olaparib as a starting material.  Taylor would not lead one or ordinary skill in the art to the successful protecting group actually used to synthesize 18F-olaparib.  At table 1 the species utilized are methyl, benzyl, trityl and Boc.  Wilson does not disclose or suggest a method capable of producing olaparib.  A person of ordinary skill in the art would actively avoid the SEM group.  Silicon moieties are known to be highly susceptible to attack by fluoride ions.  The Bond article explains that silicon and fluoride react so strongly that fluoride ions present in HF etch glass to produce the SiF62-.  In Nair, the SEM protecting group is cleanly removed using TBAF.  A person of ordinary skill in the art would not expect that the SEM would remain bound to phthalazine moiety whilst the molecule is exposed to radiolabeled fluoride ions.  A person of ordinary skill in the art would not consult Langkopf.  None of Lankopf provides any information which would lead a person skilled to expect that the SEM protecting group would remain stable in the presence of halide ions.  Langkopf does not disclose the use of silicon species as protecting agents in the presence of halide ions.  Everson and Reiner fail to remedy the deficiencies of Martin, Wang, Taylor, Wilson, and Langkopf.  

Applicant's arguments filed 17 Aug. 2022 have been fully considered but they are not persuasive. Instant claim 84 is directed to an olarparib derivative of formula (Ia) wherein E is a halogen radioisotope.  In claim 85, E may be 131I, 125I, etc.  Martin discloses olaparib and Martin discloses isotopic substitution of olaparib.  Wilson teaches 123I-iodination as advantageous for SPECT imaging.  It is prima facie obvious to substitute one halogen for another.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Martin’s olaparib with a reasonable expectation of success by substituting olaparib’s F with 123I (E is a halogen radioisotope) in order to gain the advantage of SPECT imaging BRCA mutated ovarian cancer, gastric cancer, and breast cancer.  Wilson teaches at least two methods for radioiodination including electrophilic iododestannylation and copper mediated radioiodination of aryl boron precursors.  None of the Wilson dissertation, the Bond article, or Nair teach or suggest that the radioiodination methods in Wilson would be unable to produce the obvious [123I]olaparib derivative.  The Wilson thesis at pages 65 and 66 teaches radiofluorination and not radioiodination.  According to Wilson, the 0% radiochemical conversion of olaparib was possibly due to competing Chan-Lam pathways.  Taylor teaches the Chan-Lam pathway.  At pg. 177, the Wilson thesis teaches the successful radioiodination of olaparib derivatives without the SEM group.  The bond article does not mention the Si-I bond strength.  Nair does not mention radioiodination.
Regarding [18F]olaparib, instant claims 1 and 84 are directed to compounds and not methods of radiosynthesis requiring the use of the SEM group.  Applicants should provide evidence that [18F]olaparib could not have been prepared according to known methods before the effective filing date.  At pg. 66, the Wilson thesis tested several protected phthalazones, including an allyl protected phthalazone.  The RCC for the allyl protected phthalazone was similar to the SEM protected phthalazone.  The 0% RCC for the Boc protected phthalazone was likely due to in situ cleavage of the Boc group liberating the incompatible amide group.  Regarding the SEM protected phthalazone, at pg. 66, the Wilson thesis teaches that given the range of conditions known for cleavage of the SEM group, it was decided that this would serve a suitable protecting group for the radiosynthesis of [18F]olaparib.  The Wilson thesis seems to indicate that a person of ordinary skill in the art would have expected the SEM protected phthalazone to compatible with 18F-fluorination of aryl boronic esters.  Nair does not teach the 18F-fluorination of the aryl boronic ester.  At pg. 1374, Nair used > 2 mol excess of TBAF together with tetramethylethylenediamine to deprotect the SEM protected compound.  Consequently, the deprotection conditions in Nair are not the same as the 18F-fluorination of aryl boronic ester conditions.  There is no evidence that Wilson was aware of Nair or the Bond article.  Langkopf teaches selective protection of a phthalazone N using the SEM protecting group under mild conditions.  A person of ordinary skill in the art contemplating the selective of a phthalazone N, such as in olaparib, would have reasonable considered the teachings of Langkopf.  Langkopf teaches deprotection with trifluoroacetic acid in methylene chloride.  Everson and Reiner are not deficient for the reasons cited in the Office action filed on 18 Mar. 2022.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618